      Case 19-66512-jwc          Doc 10 Filed 10/16/19 Entered 10/16/19 16:19:14                      Desc New
                                   Petition Deficiency Order Page 1 of 1
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                          Atlanta Division
                                    1340 United States Courthouse
                                      75 Ted Turner Drive SW
                                         Atlanta, GA 30303
                                       www.ganb.uscourts.gov
In
Re:    Kathleen Marie Hardrick                              Case No.: 19−66512−jwc
                                                            Chapter: 7
                                                            Judge: Jeffery W. Cavender

                      ORDER SETTING DEADLINES FOR DEBTOR TO CORRECT
                                  FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 10/15/19 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 10/22/19
None Apply

To be Filed by 10/29/19
Attorney Disclosure of Compensation Form (Official Form B2030)




To be filed by 11/14/19
None Apply


If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on October 16, 2019.




Form 430b December 2018                                         Jeffery W. Cavender
                                                                United States Bankruptcy Judge
